Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 14-17, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itonaga et al. (US 2017/0005125, “Itonaga”).

Regarding claim 1, Itonaga anticipates An electronic component mounting package comprising (Fig. 5, [0048], [0060]; imaging unit 10a is an electronic component mounting package):
a substrate comprising a first main surface having one of a recessed portion and convex portion that is arc-shaped in a vertical cross-sectional view (Fig. 5, [0048], [0060]; imaging element 11 is a substrate comprising a first main surface having a recessed portion in a vertical cross-sectional view), 
and the first main surface including a curved electronic component mounting portion, which is provided in the one of the recessed portion and the convex portion, on which a bent curved electronic component is mounted (Fig. 5, [0048], [0060]; the first main surface of the imaging element 11 includes a curved electronic component mounting portion, which is provided in the one of the recessed portion, on which the imaging lens 12, which is a bent curved component of the imaging unit 10, is mounted); 
and a second main surface below the first main surface in the vertical cross-sectional view, the second main surface having a notch (Fig. 5, [0048], [0060]; the second main surface of the imaging element 1, below the first main surface in the vertical cross-sectional view, has a notch), 
the notch overlapping with the curved electronic component mounting portion when the substrate is seen in a plane perspective from the first main surface side (Fig. 5, [0048], [0060]; the notch overlaps with the curved electronic component mounting portion when the imaging element 11 is seen in a plane perspective from the first main surface side), 
wherein the notch is only formed in the second main surface (Fig. 5, [0048], [0060]; the notch is only formed in the second main surface), 
and wherein the notch has an inner surface being a part of the second main surface (Fig. 5, [0048], [0060]; the notch has an inner surface being a part of the second main surface), 
and wherein the notch has a first vertical distance in the vertical cross-sectional view and a first horizontal distance in the vertical cross-sectional view, and the first horizontal distance is greater than the first vertical distance (Fig. 5, [0048], [0060]; the notch has a first vertical distance in the vertical cross-sectional view and a first horizontal distance in the vertical cross-sectional view, and the first horizontal distance is greater than the first vertical distance),
wherein a signal processing portion is provided on an outer peripheral portion of the bent curved electronic component (Fig. 5, [0048]-[0050], [0060]; a signal processing portion, including the bonded wire 15 wire connection, is provided on the imaging surface 11c of the imaging element 11, and Examiner’s note: the claim does not require the signal processing portion to be in direct contact with an outer peripheral portion of the bent curved electronic component.), 
and wherein the notch does not overlap with the signal processing portion in a plan view (Fig. 5, [0048]-[0050], [0060]; the notch does not overlap with the signal processing portion, including the bonded wire 15 wire connection, in a plan view).

Regarding claim 2, Itonaga anticipates The electronic component mounting package according to claim 1, wherein the substrate has a constant thickness between the notch and the one of the recessed portion and the convex portion (Fig. 5, [0048], [0060]; imaging element 11 has a constant thickness between the notch and the recessed portion).

Regarding claim 3, Itonaga anticipates The electronic component mounting package according to claim 1, wherein, when seen in a plane perspective from the first main surface side, the substrate has a constant thickness between one of the recessed portion and the convex portion overlapping with the notch and the notch (Fig. 5, [0048], [0060]; when seen in a plane perspective from the first main surface side, the imaging element 11 has a constant thickness between the recessed portion overlapping with the notch and the notch).

Regarding claim 4, Itonaga anticipates The electronic component mounting package according to claim 1, wherein a lowest point of the notch is positioned at the same height as the second main surface of the substrate in a vertical cross-sectional view (Fig. 5, [0048], [0060]; a lowest point of the notch is positioned at the same height as the second main surface of the imaging element 11 in a vertical cross-sectional view).

Regarding claim 5, Itonaga anticipates The electronic component mounting package according to claim 1, wherein the substrate includes a frame body and a base portion comprised the notch provided on the second main surface of the frame body (Fig. 5, [0048], [0050], [0060]; the substrate includes a frame body, which is a portion of the substrate 14A which is proximate to the concave part 14b, and a base portion, which is a portion of the substrate 14A which is proximate to the aperture 14a, which comprise the notch provided on the second main surface of the frame body), 
and an outer peripheral portion of the notch includes a protruding portion that protrudes, in the vertical cross-sectional view, to a position higher than a bonded portion between the frame body and the base portion (Fig. 5, [0048], [0060]; an outer peripheral portion of the notch includes a protruding portion that protrudes, in the vertical cross-sectional view, to a position higher than a bonded portion between the frame body and the base portion. Examiner’s note: the boundary between the portion of the substrate 14A which is construed as the frame body, near the concave part 14b, and the portion which is construed as the base portion, near the aperture 14a, is construed as a bonded portion, such that the notch protrudes to a position higher than the bonded portion).

Regarding claim 6, Itonaga anticipates The electronic component mounting package according to claim 5, wherein a top surface of the protruding portion includes a flat section (Fig. 5, [0048], [0060]; a top surface of the protruding portion includes a flat section).

Regarding claim 7, Itonaga anticipates An electronic device comprising: the electronic component mounting package according to claim 1; 
and the curved electronic component mounted in the electronic component mounting package (Fig. 5, [0048], [0060]; the imaging lens 12, which is a curved electronic component mounted in the imaging unit 10).

Regarding claim 10, Itonaga anticipates An electronic component mounting package comprising (Fig. 5, [0048], [0060]; imaging unit 10a is an electronic component mounting package):
a substrate comprising a first main surface having one of a recessed portion and convex portion that is arc-shaped in a vertical cross-sectional view (Fig. 5, [0048], [0060]; imaging element 11 is a substrate comprising a first main surface having a recessed portion in a vertical cross-sectional view), 
and the first main surface further including a curved electronic component mounting portion, which is provided in the one of the recessed portion and the convex portion, on which a bent curved electronic component is mounted (Fig. 5, [0048], [0060]; the first main surface of the imaging element 11 includes a curved electronic component mounting portion, which is provided in the one of the recessed portion, on which the imaging lens 12, which is a bent curved component of the imaging unit 10, is mounted); 
and a second main surface below the first main surface in the vertical cross-sectional view, the second main surface having a notch (Fig. 5, [0048], [0060]; the second main surface of the imaging element 1, below the first main surface in the vertical cross-sectional view, has a notch), 
the notch overlapping with the curved electronic component mounting portion when the substrate is seen in a plane perspective from the first main surface side (Fig. 5, [0048], [0060]; the notch overlaps with the curved electronic component mounting portion when the imaging element 11 is seen in a plane perspective from the first main surface side), 
wherein the notch is only formed in the second main surface (Fig. 5, [0048], [0060]; the notch is only formed in the second main surface), 
and wherein the notch has a first vertical distance in the vertical cross-sectional view and a first horizontal distance in the vertical cross-sectional view, and the first horizontal distance is greater than the first vertical distance (Fig. 5, [0048], [0060]; the notch has a first vertical distance in the vertical cross-sectional view and a first horizontal distance in the vertical cross-sectional view, and the first horizontal distance is greater than the first vertical distance),
wherein a signal processing portion is provided on an outer peripheral portion of the bent curved electronic component (Fig. 5, [0048]-[0050], [0060]; a signal processing portion, including the bonded wire 15 wire connection, is provided on the imaging surface 11c of the imaging element 11, and the imaging element 11 is provided on the imaging lens 12.  Examiner’s note: the claim does not require the signal processing portion to be in direct contact with an outer peripheral portion of the bent curved electronic component.), 
and wherein the notch does not overlap with the signal processing portion in a plan view (Fig. 5, [0048]-[0050], [0060]; the notch does not overlap with the signal processing portion, including the bonded wire 15 wire connection, in a plan view).

Regarding claim 14, Itonaga anticipates The electronic component mounting package according to claim 9, wherein the notch portion has the same width as the bent curved electronic component (Fig. 5, [0048], [0060]; the notch portion has the same width as the imaging lens 12.  Examiner’s note: the notch portion has a continuously varying width, and a portion of the notch has a width which is the same width as the imaging lens 12).

 The electronic component mounting package according to claim 9, wherein the notch portion is curved in the vertical cross-sectional view (Fig. 5, [0048], [0060]; the notch portion is curved in the vertical cross-sectional view).

Regarding claim 16, Itonaga anticipates The electronic component mounting package according to claim 1, wherein the inner surface of the notch is in contact with an external circuit (Fig. 5, [0048], [0050], [0060]; the inner surface of the notch is in contact with the bonded wire 15, wire connection, which is an external circuit).

Regarding claim 17, Itonaga anticipates The electronic component mounting package according to claim 9, wherein the notch is in contact with an external circuit (Fig. 5, [0048], [0050], [0060]; the notch is in contact with the bonded wire 15, wire connection, which is an external circuit).

Regarding claim 19, Itonaga anticipates The electronic component mounting package according to claim 1, wherein the substrate further comprises a flat portion located around one of a recessed portion and convex portion (Fig. 5, [0048], [0050], [0060]; the imaging element 11 comprises a flat portion located around the recessed portion).

Regarding claim 20, Itonaga anticipates The electronic component mounting package according to claim 10, wherein the curved electronic component mounting portion has a second horizontal distance in the vertical cross-sectional view (Fig. 5, [0048], [0060]; the imaging element 11 has a second horizontal distance in the vertical cross-sectional view), 
and the first horizontal distance of the notch is greater than the second horizontal distance of the curved electronic component mounting portion (Fig. 5, [0048], [0060]; the first horizontal distance .

Regarding claim 22, Itonaga anticipates The electronic component mounting package according to claim 10, wherein an outer peripheral portion of the notch includes a protruding portion that extends, in the vertical cross-sectional view, to a position above the curved electronic component (Fig. 5, [0048], [0060]; an outer peripheral portion of the notch includes a protruding portion that extends, in the vertical cross-sectional view, to a position above the imaging lens 12.  Examiner’s notes: the uppermost portion of the notch on the lower surface of the imaging element 11 extends to a position above a portion of the imaging lens 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga in view of Sakuragi et al. (US 2014/0240588, “Sakuragi”).


Regarding claim 9, Itonaga discloses An electronic component mounting package comprising (Fig. 5, [0048], [0060]; imaging unit 10a is an electronic component mounting package):
a substrate having a first main surface and a second main surface below the first main surface in a vertical cross-sectional view (Fig. 5, [0048], [0060]; the imaging element 11 is a substrate having a first main surface a second main surface below the first main surface in a vertical cross-sectional view), 
wherein the first main surface has an arc-shaped portion (Fig. 5, [0048], [0060]; the first main surface of the imaging element 11 has an arc-shaped portion), 
and the second main surface has a notch portion opposite the arc-shaped portion (Fig. 5, [0048], [0060]; the second main surface of the imaging element 11 has a notch portion opposite the arc-shaped portion), 
wherein the electronic component is mounted on the arc-shaped portion (Fig. 5, [0048], [0060]; the imaging lens 12, which is an electronic component of the imaging unit 10a, is mounted on the arc-shaped portion), 
wherein the notch portion is only formed in the second main surface (Fig. 5, [0048], [0060]; the notch is only formed in the second main surface), 
and wherein the notch portion has an inner surface being a part of the second main surface (Fig. 5, [0048], [0060]; the notch has an inner surface being a part of the second main surface), 
and wherein the notch portion has a first vertical distance in the vertical cross-sectional view and a first horizontal distance in the vertical cross-sectional view, and the first horizontal distance is greater than the first vertical distance (Fig. 5, [0048], [0060]; the notch has a first vertical distance in the vertical cross-sectional view and a first horizontal distance in the vertical cross-sectional view, and the first horizontal distance is greater than the first vertical distance),
the substrate includes a frame body having a bottom surface and a base body which is located on the bottom surface of the frame body and includes the notch ((Fig. 5, [0048], [0050], [0060]; the substrate includes a frame body, which is a portion of the substrate 14A which is proximate to the concave part 14b, and a base body, which is a portion of the substrate 14A which is proximate to the aperture 14a, which comprise the notch provided on the second main surface of the frame body),
Itonaga does not disclose a material of the frame body is an electrical insulating ceramic,
and a material of the base body is a metal.
Sakuragi discloses a material of the frame body is an electrical insulating ceramic,
and a material of the base body is a metal (Fig. 5A, [0042]; the base body 20 includes an electrical insulating ceramic substrate which is stacked on a metal plate-shaped portion).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Itonaga’s CMOS imaging element with Sakuragi’s substrate and metal plate in order to provide an electronic component in which noise generated in an electronic device, such as image pickup device, is suppressed, as suggested by Sakuragi at [0006].


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Itonga as applied to claim 1, above, and further in view of Ammo (US 2014/0327059, “Ammo”).

Regarding claim 18, Itonaga discloses The electronic component mounting package according to claim 1, wherein the substrate comprises at least one or more layer including a first layer (Fig. 5, [0048], [0060]; the CMOS imaging element 11 is a solid state device which has first layer), 
the first layer is the lowermost layer among at least one or more layer (Fig. 5, [0048], [0060]; the first layer is the lowermost layer), 
and wherein inner surface of the notch is only formed in the first layer (Fig. 5, [0048], [0060]; inner surface of the notch is only formed in the first layer).
Itonaga does not disclose the solid state CMOS imaging element 11 has an insulating layer.
Ammo discloses a solid state CMOS imaging element has an insulating layer (Fig. 4, [0004], [0080]; the CMOS solid state imaging device 1-1 has a protective insulating film 21).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Itonaga’s CMOS imaging element with Ammo’s CMOS solid state imaging device with a protective insulating film in order to provide a protective layer for the on chip lens, as suggested by Ammo at [0080].

Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive. 
On pages 8-10, Applicant alleges that Itonaga does not teach “a signal processing portion is provided on an outer peripheral portion of the bent curved electronic component” as recited in independent claims 1 and 10.  Applicant alleges that Itonaga, Fig. 5 teaches the wire 15 and pad 11d is formed on the imaging element 11 and not the lens 12, therefore Itonaga’s wire 15 and pad 11d is not provided on the lens 12.
The Examiner does not agree with this position because the evidence indicates otherwise.
In order for Applicant’s argument to be persuasive, claim 1 would requires a construction of the claimed term: “provided on” to mean that the signal processing portion is required to be in direct contact with an outer peripheral portion of the bent curved electronic component.  However, the claim merely recites the term “provided on”.  Applicant’s specification does not explicitly define the term “provided on”.  Therefore, the term “provided on” is construed in accordance with its plain and ordinary 
Itonaga’s signal processing portion, including the bonded wire 15 wire connection, is provided on the imaging surface 11c of the imaging element 11, and the imaging element 11 is provided on the imaging lens 12.  Stated differently, Itonaga’s wire 15 is indirectly provided on the lens 12.  Therefore, Itonaga discloses a signal processing portion is provided on an outer peripheral portion of the bent curved electronic component.

Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection in the prior Office action for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847